Case 7:04-cr-00086-DC Document 2120 Filed 12/02/19 Page 1 of 7

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

UNITED STATES OF AMERICA,

 

Ve No. 04-CR-86-1

 

CHARLES SAMSON, DEFENDANT.
MOTION TO SUPPLEMENT THE RECORD
MOTION PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)

"EXTRAORDINARY AND COMPELLING CIRCUMSTANCES"

REQUEST FOR STATUS

Last week, a United States District Court in
Nebraska granted a sentence reduction filed by a
defendant with a 895-month sentence, which includ
ed three stacked § 924(c) counts. See United States
v. Urkevich, 2019 U.S. Dist. LEXIS 197408 (D. Neb.
Nov. 14, 2019). The United States opposed, arguing
that just because he could not have gotten more -

than 368 months after the First Step Act, does not

 

*See Attached MEMORANDUM OF AUTHORITY.
Case 7:04-cr-00086-DC Document 2120 Filed 12/02/19 Page 2 of 7

make his sentence reduction motion argument
"extraordinary and compelling" (as required by -
Statute). Furthermore, the United States argued,
even if the defendant's sentence were reduced, he
would still have about half of his sentence to ..
serve, making his motion "premature."

The court rejected the United’ States arguments
noting that the list of "extraordinary and compell
ing reasons" in Guideline § 1B1.13 Note 1 that jus
tify a sentence reduction is not exclusive. Instead
there is a catch-all provision providing that there.
can be an "extraordinary anc compelling reason" ..
other than medical, age, or family. That, the judge
said, allows a court to consider § 3553(a) factors,
as well as criteria in the Sentencing Commission's
policy statement. Althought the Sentencing Commiss
ion has not amended § 1B1.13 since the First Step -
Act passed, the court said it "infers that the U.S.
Sentencing Commission would apply the same criteria,
including the catch-all provision and that this ..
Court may use Application Note 1(D) as a basis for
finding extraordinary anc compelling reasons to re
duce a sentence." Here, the court said, a reduction
in sentence was warranted by "the injustice of fac

ing a term of incarceration fourty years longer ..
Case 7:04-cr-00086-DC. Document 2120 Filed 12/02/19 Page 3 of 7

than Congress now deems warranted for the ...
crimes committed."

The court also rejected the Government's strange
and unsupported argument that a sentence reduction -
cannot be granted unless it results in immediate re
lease." If this Court reduces the defendant's sente
nce on [two § 924(c)] counts to 60 months each, con
secutive," the judge wrote, "he will not be eligible
for immediate release. His sentence would total 368
months, and he would have served somewhat more than
half that sentence. Nonetheless, the Court does not
consider the Motion premature. A reduction. in the -
sentence at this juncture will help the defendant,
and the Bureau of Prisons plan for his ultimate re
lease from custody and may assist him in his pend-
ing efforts to seek Clemency from the Executive .:

Branch."

Defendant here is seeking the benefit of the -
First Step Act under - “estraordinary circumstances",
In the interest of justice moves for status and to

supplement the record accordingly.

Date [[- arb ~| | /SS/{ buale, ee
Case 7:04-cr-O00086-DC Document 2120 Filed 12/02/19 Page 4 of 7

 

MEMORANDUM OF LAW / OP/ORDER

 

A federal judge in Nebraska has reduced a prisoner's 18 U.S.C. 924(c) sentences via compassionate release. United States v.
Urkevich, No. 2019 WL 6037391, 2019 U.S. Dist. LEXIS 197408 (D. Neb., Nov. 14, 201 9). The judge reduced the prisoner's
924(c) sentences down to 60 months on each 924(c) charge. In doing so the court gave the defendant the benefit of the
sentencing changes in the First Step Act even though those provisions of law are not retroactive for individuals who have
already been sentenced. “ ,

UNITED STATES OF AMERICA, Plaintiff, vs. JERRY URKEVICH, Defendant.
Opinion by: Laurie Smith Camp
MEMORANDUM AND ORDER

This matter is before the Court on the Defendant's Motion seeking relief under 18 U.S.C. 3582(c)(1)(A)(i), ECF No. 173. For the
following reasons, the Court will reduce the Defendant's term of incarceration.

PROCEDURAL BACKGROUND

Following a trial by jury, Defendant Jerry Urkevich was found guilty of the following Counts of the Superseding Indictment:
Count | (conspiracy to distribute or possess with intent to distribute methamphetamine), Count II (possession of a firearm during
a drug trafficking crime), Count III (possession of a firearm during a drug trafficking crime), and Count V (possession of a
firearm during a drug trafficking crime). He was sentenced on May 10, 2004, to consecutive terms of incarceration of 235
months on Count I, 60 months on Count Il, 300 months on Count Il, and 300 months on Count [*2] V, plus concurrent terms of
five years of supervised release on each count. The consecutive terms of incarceration on Counts Il, Ill, and V were mandated
by 18 U.S.C. 924. He appealed, and his convictions and sentences were affirmed on July 11, 2005. On February 4, 2016, his
term of incarceration on Count | was reduced to 188 months pursuant to 18 U.S.C. 3582, due toa sentencing guideline range
that was lowered and made retroactive by the United States Sentencing Commission.

The First Step Act, among many other things, amended 18 U.S.C. 924. In Section 403 of the Act, congress amended 924(c)(1)
(C) so a consecutive term of 25 years (300 months) for a second or subsequent conviction for possession of a firearm during a
drug trafficking crime is no longer mandated if the crime was committed before a prior conviction under the subsection was
final. This amendment would have benefited Urkevich if it had been in effect at the time of his sentencing. Section 403 of the

-1-
Case 7:04-cr-00086-DC Document 2120 Filed 12/02/19 Page 5 of 7

First Step Act also provides: "This section, and the amendments made by this section, shall apply to any offense that was
committed before the date of enactment of this Act, if a sentence for the offense has not been imposed as of the date of
enactment.” This Court, therefore, has no authority to [*3] apply Section 403 of the First Step Act to reduce Urkevich's sentence
retroactively. ,

The First Step Act also amended 18 U.S.C. 3582. In Section 603 of the Act, congress amended 3582(c)(1)(A) to permit
defendants to move a sentencing court for modification of sentence “after the defendant has fully exhausted all administrative
rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the

 réceipt of such a request by the warden of the defendant's facility, whichever is earlier[.]” Urkevich submitted evidence of his
exhaustion of his administrative remedies through the Bureau of Prisons, ECF No. 173 at Page ID #173, and the Court offered
the Government an opportunity to respond to Urkevich's Motion. The Government submitted its Brief in Response to Motion for
Reconsideration of Sentence, ECF No. 178, opposing any reduction in Urkevich's term of incarceration. The matter is now
properly before the Court under 3582(c)(1)(A)(i).

DISCUSSION
Section 3582(c)(1)(A) provides in pertinent part:

[T]he court... may reduce the term of imprisonment (and may impose a term of probation or supervised release with or without
conditions that does not exceed the unserved portion of the original term of imprisonment), after [*4] considering the factors set
forth in section 3553(a) to the extent that they are applicable, if it finds that

(i) xtraordinary and compelling reasons warrant such a reduction;

and that such a reduction is consistent with applicable policy statements issued by the Sentencing Commission[.]

The Government acknowledges that Urkevich’'s three firearms counts would have carried mandatory terms of 60 months each.
(180 months), and not 300 months for Counts Ill and V (660 months total) if he had been sentenced after the effective date of

the First Step Act. Accordingly, the sentence he is serving (848 months) is forty years longer than the sentence he likely would
have received (368 months) if he were sentenced under the law (18 U.S.C. 924(c)(1)(C)) as it now exists.

The Government does not dispute that Urkevich has demonstrated post-offense rehabilitation, and the Government does not
argue that he poses a current danger to the safety of any other person or to the community. The Government does not raise
any challenge to the constitutionality of 3582(c)(1)(A). Yet the Government opposes a reduction in Urkevich's sentence on the
basis that he has not demonstrated “extraordinary and compelling reasons" for the reduction, "consistent with [*5] applicable
policy statements issued by the Sentencing Commission." The Government also argues that Urkevich's Motion is premature,
because he would not yet be eligible for release from custody if his sentence were reduced to 368 months. Brief, ECF No. 178,
Page ID #2112, citing United States v. Brown, No. 4:05-CR-00227-1, 2019 U.S. Dist. LEXIS 175424, 2019 WL 4942051, at *1,
“5 (S.D. lowa, October 8, 2019).

|. Factors set forth in 3553(a)

A reduction of the Defendant's sentences on Counts III and V, to terms of 60 months each, consecutive, is consistent with all
the factors set forth in 18 U.S.C. 3553(a), and especially 3553(a)(2)(A) ("the need for the sentence imposed . . . to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the offense") and 3553(a)(6) ("the
need to avoid unwarranted sentence disparities among defendants with similar records who have been found guilty of similar
conduct").

ll. Consistency with Applicable Sentencing Commission Policy Statements —

U.S.S.G. 1B1,13 and related Commentary from the Sentencing Commission were most recently updated on November 1,
2018, before the effective date of the First Step Act December 21, 2018. Accordingly, the Guideline and Commentary still
presume that a reduction in sentence under 3582(c)(1)(A) must be made upon motion of the Director (*6) of the Bureau of
Prisons.

The Commentary describes certain circumstances under which “extraordinary and compelling reasons" for a reduction in
sentence are deemed to exist, but the Commentary does not suggest the list is exclusive. Application Note 1(D), titled “Other

-2-
Case 7:04-cr-00086-DC Document 2120 Filed 12/02/19 Page 6 of 7

Reasons" is a catch-all provision, noting that the Director may determine "there exists in the defendant's case an extraordinary
and compelling reason other than, or in combination with, the reasons described in subdivisions (A) through (C)." Application
Note 3 states that "rehabilitation of the defendant is not, by itself, an extraordinary and compelling reason for purposes of this
policy statement," mirroring the language of 28 U.S.C. 994(t). In Application Note 4, the Commission encourages: the Director
to file a motion for reduction of sentence if a defendant meets any of the circumstances set forth in Application Note 1, thereby
allowing a court to consider 3553(a) factors, as well as criteria in the Commission's policy statement such as whether a
defendant is a danger to the safety of any other person or to the community, when determining whether to reduce a term of
imprisonment.

Other courts have concluded that the Commission's failure to amend Guideline 1B1.13 and related Commentary [*7] following
the First Step Act does not preclude a court from acting on motions for sentence reductions or using the catch-all provision in
Application Note 1(D). See Brown, 2019 U.S. Dist. LEXIS 175424, 2019 WL 4942051, at *3-4 (citing United States v. Beck, No.
1:13-CR-186-6, 2019 U.S. Dist. LEXIS 108542, 2019 WL 2716505, at *5 (M.D.N.C. June 28, 2019); United States v. Cantu, No.
1:05-CR-458-4 , 2049 U.S. Dist. LEXIS 100923, 2019 WL 2498923, at *5 (S.D. Tex. June 17, 2019); United States v. Fox, No.
2:14-CR-03-DBH, 2019 U.S. Dist. LEXIS 115388, 2019 WL 3046086, at *3 (D. Me. July 11, 2019)).

This Court infers that the Commission would apply the same criteria, including the catch-all provision of Application Note 1(D),
in the wake of the First Step Act's amendment to 3582(c)(1)(A), and that this Court may use Application Note 1(D) as a basis
for finding extraordinary and compelling reasons to reduce a sentence. Accordingly, this Court's contemplation of a reduction in
Urkevich's sentences on Counts Ill and V is consistent with the Commission's policy statements.

Il]. Extraordinary and Compelling Reasons for a Sentence Reduction

In Brown, the court considered a motion for reduced sentence under 3582(c)(1)(A)(i) in a case with similar facts. The court
acknowledged it could consider as "extraordinary and compelling reasons" for sentence reduction the disparity the defendant
suffered when he received a 300-month sentence on a firearm count that today would carry a 60-month sentence. Brown, 2019
U.S. Dist. LEXIS 175424, 2019 WL 4942051, at *5 (citing United States v. Marks, No. 6:03-cr-06033, slip op. (W.D.N.Y. Mar. 14,
2019)). [*8] Yet the court declined to exercise its authority to grant the defendant's motion, finding it "premature" because the
defendant would not be eligible for immediate release from custody if his 300-month sentence were reduced to 60-months.
2019 U.S. Dist. LEXIS 175424, [WL] at *6. Instead, the court urged the U.S. Attorney to consider vacating one of the
defendant's 924(c) convictions and urged the Acting Pardon Attorney to reconsider the defendant's previous application for a
commutation of sentence. Id.

If this Court reduces Urkevich's sentences on Counts III and V to 60 months each, consecutive, he will not be eligible for
immediate release. His sentence would total 368 months, and he would have served somewhat more than half that sentence.
Nonetheless, the Court does not consider-the Motion premature. A reduction in his sentence is warranted by extraordinary and
compelling reasons, specifically the injustice of facing a term of incarceration forty years longer than Congress now deems
warranted for the crimes committed. A reduction in the sentence at this juncture will help Urkevich and the Bureau of Prisons
plan for his ultimate release from custody and may assist him [*9] in his pending efforts to seek clemency from the Executive
Branch. This Court will not intervene in that process.

CONCLUSION

After consideration of all the factors set forth in 18 U.S.C. 3553(a), especially 3553(a)(2)(A) ("the need for the sentence
imposed .. . to reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense") and 3553(a)(6) ("the need to avoid unwarranted sentence disparities among defendants with similar records who
have been found guilty of similar conduct"), as well as applicable Sentencing Commission policy statements, the Court finds
extraordinary and compelling reasons for a reduction of the Defendant's sentence pursuant to 18 U.S.C. 3582(c)(1)(A)(i)
 
   

Case 7:04-cr-00086-DC _Docyment 2120 Filed 12/02/1.9:- Piss
CHARLES SAMSON #27347-180 cust

FEDERAL CORRECTIONAL INSTITUTION 24, paoy aoteelll
COLEMAN CORRECTIONAL COMPLEX 3
PO. BOX. 1032

COLEMAN, FLORTDA 33521 - 1032 RECEIVE,;

DEC 0 2 2049

CLERK, U.S. PCT CL ERE
UNITED STAESERDASTRICT fQURT
27347-1802 ——
Clerk Of Western District wEOSTY
200 E WALL ST .
U.S District Courtrm222 ‘\
Midland, TX 79701 | ~
United States a >

Ee |
FETOLWRZLYSS filo hb deel Nahe

 

 
